DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation “wherein each of a specific surface area in pores with a pore diameter of more than 0 µm and 5 µm or less of the first boron nitride aggregate particles, and a specific surface area in pores with a pore diameter of more than 0 µm and 5 µm or less of the second boron nitride aggregate particles is less than 1.3 m2/g” (emphasis added), however given that pores are voids that have no mass, it is unclear as to what is meant to be encompassed by the “specific surface area in pores” limitation considering the specific surface area is expressed in terms of area per mass.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (WO2012/070289A1, please refer to the attached English translation of the Description from EPO Global Dossier, provided courtesy of JPO, for the below cited sections).  Masaki discloses a heat conductive sheet for power modules comprising a matrix resin (1) and secondary particles (2) dispersed in the matrix resin (1), wherein the secondary particles (2) are composed of boron nitride primary particles and have a porosity of 50% by volume or less (Paragraphs 0001, 0009, 0011, and 0014).  Masaki discloses that the boron nitride primary particles constituting the secondary particles (2) are scaly with an average major axis of preferably 3 to 15 µm, and given the illustrative representation of scaly primary particles of boron nitride in Fig. 3, Masaki appears to suggest an aspect ratio of the primary particles within the claimed range of 7 or less (Paragraph 0012; Fig. 3).  Masaki discloses that the porosity of the secondary particles (2) is preferably 50% by volume or less, more preferably 30-40% by volume, wherein when two or more types of secondary particles (2) are used, the porosity value is determined based upon the combined mixture of the two or more types of secondary particles dispersed or distributed in the prima facie obviousness to combine prior art elements according to known methods to yield predictable results, thereby rendering the claimed invention as recited in instant claim 1 obvious over the teachings of Masaki, wherein it is again noted that the claimed aspect ratio of the primary particles utilized to produce the aggregates would have been obvious based upon the illustration of Masaki of boron nitride primary particles in general, and particularly given the absence of any showing of criticality or unexpected results of the claimed aspect ratio range.
With regards to instant claim 3, Masaki discloses that the secondary particles have an average particle diameter of preferably 20µm to 180µm, more preferably 40µm to 130µm 
With regards to instant claims 4 and 5, Masaki discloses that in the thermally conductive sheet, which comprises the matrix resin (1) and the secondary particles (2) which may be a mixture of two or more types of boron nitride aggregates of different porosity as discussed in detail above as long as the total porosity is preferably 30-40%, the ratio of the matrix resin (1) existing between the secondary particles (2), that is, the matrix resin (1) excluding the matrix resin (1) filled in the pores of the secondary particles (2), is preferably 5 to 50vol% (Paragraphs 0018 and 0022), with examples at 31vol%, 32vol% which includes the example utilizing a mixture of two different types of secondary particles of differing porosity, 33vol%, and 46vol%, thereby reading upon and/or rendering obvious the claimed content range when expressed as a content of aggregate particles with respect to 100vol% of the resin material as in the claimed invention.  Hence, the claimed invention as recited in instant claims 4 and 5 would have been obvious over the teachings Masaki.
With regards to instant claim 6, Masaki discloses that the thermally conductive sheet is excellent in thermal conductivity and electrical insulation in the sheet thickness direction, and may be sandwiched between a heat generating member of an electric/electronic device and a heat radiating member to transfer heat from the heat generating member to the heat radiating member .
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki, as applied above to claims 1 and 3-6, and in further view of Otsuka (USPN 10,781,352).  The teachings of Masaki are discussed in detail above, wherein it is again noted that Masaki discloses that the secondary particles of boron nitride are aggregates of scaly primary particles and also discloses that said secondary or aggregate particles may be formed by known methods (Paragraph 0017), and although Masaki discloses that a preferred range for the average major axis of the primary particles is 3-15 µm, Masaki does not specifically limit the aspect ratio of the primary particles as instantly claimed but does suggest an aspect ratio within the claimed range based upon the scaly boron nitride primary particles as shown in Fig. 3.  Further, with regards to the primary particles, Otsuka discloses a boron nitride powder that is an aggregate of primary particles of boron nitride as shown in Fig. 1, which appear to be similarly shaped scaly primary particles to those as depicted by Masaki formed into an aggregate having a spherical shape as in Masaki, wherein Otsuka discloses that in general, primary particles of boron nitride utilized in the art are scale-like (Col. 1, lines 29-60) and specifically discloses that the primary particles utilized to form the aggregate particles of the invention are scale-like which “means a shape having a ratio of an average longer diameter (L1) to an average thickness (d1), [L1/d1], for the primary particles of 5.0 or more and 20 or less (Col. 6, lines 5-13), overlapping the claimed aspect ratio and hence rendering the claimed aspect ratio obvious to one having ordinary skill in the art.  Otsuka also discloses that the primary particles have a primary particle size, or “numerical average value of longer diameters”, of less than 10 µm (Col. 5, line 52-Col. 6, line 3) 50 particle size of 10-150 µm (Col. 7, lines 64-66), similar to the diameter range disclosed by Masaki and also overlapping the claimed particle diameter range; and a BET specific surface area of 10 m2/g or less, preferably 1.0 m2/g or more 9.5 m2/g or less (Abstract, Col. 6, lines 37-40), encompassing and/or overlapping the claimed specific surface area of instant claim 2, and given that a BET surface area of a spherical-like particle is known in the art to correspond to the porosity of the particle, the use of similarly-sized scaly primary particles as those taught by Otsuka in the invention taught by Masaki would have been obvious to one having ordinary skill in the art thereby rendering the claimed invention as recited in instant claims 1 and 3-6 further obvious over the combined teachings of Masaki in view of Otsuka, as well as instant claim 2 if said claimed specific surface area is meant to refer to the BET specific surface area of the aggregate particles as taught in Otsuka.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masaki in view of Otsuka as discussed in detail above, and in further view of Masaki (JP2010-157563A, hereinafter referred to as Masaki ‘563, please refer to the attached machine translation for the below cited sections), if the limitation of instant claim 2 is meant to also require the aggregate particles to have pores with a pore diameter in the range of more than 0 µm and 5 µm or less.  The teachings of Masaki in view of Otsuka are discussed in detail above, and although Masaki discloses that the secondary or aggregate particles are composed of boron nitride primary particles and have a porosity of 50% by volume or less wherein a mixture of aggregate particles of differing porosity may be utilized, Masaki in view of Otsuka do not specifically recite the pore diameter range of the pores as instantly claimed.  However, Masaki ‘563 discloses a similar heat conductive sheet .  
Masaki ‘563 also discloses that the secondary aggregated particles are obtained by aggregating the primary particles of scaly boron nitride by a known method such as by a spray drying method utilizing a slurry comprising the scaly boron nitride particles (Paragraph 0014) as in Masaki (see Masaki, Paragraph 0017), and specifically discloses examples utilizing process conditions similar to those utilized in Masaki including scaly boron nitride particles having a purity of 93%, pre-baked or calcined at 1800ºC for 1 hour in a nitrogen atmosphere, pulverized or ground for 3 hours, then mixed with 5 parts by mass of polyvinyl alcohol binder to 100 parts by mass of boron nitride to form a slurry (Masaki discloses examples utilizing 1 to 5 parts by mass polyvinyl alcohol binder) and spray-dried to form granules which are sintered or calcined at 2000ºC for 2 hours in a nitrogen atmosphere (Masaki generally discloses about 2000ºC for optional post-sintering, Paragraph 0017, with examples at about 2000ºC for 2 hours or more) to obtain secondary particles (Examples), wherein both Masaki ‘563 and Masaki disclose that the process conditions can be varied depending upon the raw material used and the desired characteristics of the secondary particles (Masaki: Paragraph 0017; Masaki ‘563, Paragraph 0014).  Masaki ‘563 further discloses that from the viewpoint of ensuring strength of the secondary aggregated particles, not only does the porosity need to be within the above range, but prima facie obviousness to use a known technique to improve similar devices in the same way.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-9 of copending Application No. 16/479,845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art to combine (in)dependent claims limitations of the copending claims to arrive at a resin material comprising first boron nitride aggregate particles (copending claims 1 and 6), second boron nitride aggregate particles (copending claims 1 and 6), and a binder resin, wherein the second boron nitride aggregate particles have a porosity of 35% or more (copending claims 1 and 2) reading upon the claimed second boron nitride aggregate particles having a porosity of 30% or more, and an aspect ratio of primary particles consisting the second boron nitride aggregate particles being 7 or less, as in instant claim 1, such that the difference between the combined limitations of the copending claims and instant claim 1 is that the copending claims do not specifically recite the porosity of the first boron nitride aggregate particles of less than 30% and that said first aggregate particles are also constituted by primary particles having an aspect .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6-9 of copending Application No. 16/479,845, as applied above to instant claims 1 and 4-6, and in further view of Masaki ‘563.  As discussed above, although the claims at issue are not identical, they are not patentably distinct from each other it would have been obvious to one having ordinary skill in the art to combine (in)dependent claims limitations of the copending claims to arrive at the claimed invention as recited in instant claims 1 and 4-6.  Further, with regards to instant claims 2 and 3, although copending claim 4 recites that the second inorganic particles, or second boron nitride aggregate particles based upon the combined limitations of copending claims 4 and 6, have a particle diameter of 10 µm or more and 50 µm or less, overlapping the particle diameter range for the instantly claimed first boron nitride aggregate particles, the copending claims do not specifically recite a particle diameter for the first boron nitride aggregate particles nor a mean major axis of the primary particles constituting the aggregate particles as in instant claim 3, and also do not recite a pore diameter and specific surface area as in instant claim 2.  However, Masaki ‘563 (discussed in detail above) discloses a similar resin material comprising secondary aggregated boron nitride particles in a binder resin wherein Masaki ‘563 discloses that from the viewpoint of ensuring strength of the secondary aggregated particles, not only does the porosity of the aggregated particles need to fall within a range of 50% or less, but also the average pore diameter needs to be 3 µm or less wherein if the average pore diameter exceeds 3 µm, there is a portion having a large pore diameter and the strength of that portion is extremely lowered such that the secondary particles may collapse during the manufacturing process; and although a lower limit is not particularly limited from the viewpoint of ensuring strength of the secondary particles, the average pore diameter needs to be 0.05 µm or more so that resin can enter the pores of the secondary particles such that voids do not remain in the heat conductive sheet which could deteriorate the insulating properties (Paragraphs 0010-0011); thereby reading upon and/or suggesting the claimed pore diameter range of instant claim 2.  Masaki ‘563 also discloses that the secondary aggregated particles having a porosity of 50% or less (Paragraph 0007) are .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 10, 2022